394 U.S. 715 (1969)
PENDERGRAFT
v.
MISSISSIPPI.
No. 834.
Supreme Court of United States.
Decided April 21, 1969.
APPEAL FROM THE SUPREME COURT OF MISSISSIPPI.
W. S. Moore for appellant.
Joe T. Patterson, Attorney General of Mississippi, and G. Garland Lyell, Jr., Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.